902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re David Frank BAGGULEY, Petitioner.In re David Frank BAGGULEY, Petitioner.
Nos. 89-8058, 89-8059.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

On Petitions for Writ of Mandamus.
David Frank Bagguley, appellant pro se.
PETITIONS DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
David Frank Bagguley, a federal prisoner incarcerated in Leavenworth, Kansas, brought two actions in the district court pursuant to 42 U.S.C. Sec. 1983 or Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), alleging that his co-defendant's attorney and the United States Attorney violated his rights at the time of his conviction for heroin-related offenses.  The district court granted the defendants' motions for summary judgment, and Bagguley appealed the district court's orders to this Court.  Those appeals are currently pending before a panel of this Court.  Bagguley v. Cogburn, No. 89-7102;  Bagguley v. Koch, No. 89-7103.


2
Bagguley, along with several other plaintiffs, then filed two more civil rights actions in the district court in July 1989 alleging the same basic facts and grounds for relief.  The district court did not act on the new cases, and the court issued an order stating that it would not act on the new cases until this Court had acted on the pending appeals.


3
Bagguley filed these petitions for writ of mandamus seeking orders directing the district to act on the new civil rights cases.  Because we find that the district court's delay in acting on the new cases was not undue, we deny the petitions for writ of mandamus.  We grant leave to proceed in forma pauperis, but we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITIONS DENIED